Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 1 of 14 PageID #: 9




                      EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - March 18, 2020 - 02:45 PM
                                                                              îðÍÔóÝÝðïêçì
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 2 of 14 PageID #: 10



                           IN THE MISSOURI CIRCUIT COURT
                            FOR THE COUNTY OF ST. LOUIS
                                 STATE OF MISSOURI



 THOMAS J. KLUTHO,                                  )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )
                                                    )   JURY TRIAL DEMANDED
 SOUTHWEST AIRLINES CO.,                            )
                                                    )
      Serve Registered Agent:                       )
      Prentice-Hall Corp. System                    )
      221 Bolivar Street                            )
      Jefferson City, MO 65101                      )
                                                    )
      Defendant.                                    )
                                                    )
                                                    )

                                 CLASS-ACTION PETITION

       Plaintiff Thomas J. Klutho, brings this class action, on behalf of itself and all others

similarly situated, against Defendant Southwest Airlines Co.

                         PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is an individual who resides in St. Louis County, Missouri.

       2.      Defendant Southwest Airlines Co. ( Southwest ) is a Texas corporation in good

standing authorized to do business in the State of Missouri.

       3.      Personal jurisdiction is proper in Missouri because Defendant is a foreign

corporation registered to do business in Missouri and doing substantial business in Missouri, and

because Defendant committed torts in the State of Missouri which injured Plaintiff Thomas J.

Klutho.



                                                1
                                                                                                        Electronically Filed - St Louis County - March 18, 2020 - 02:45 PM
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 3 of 14 PageID #: 11



        4.      Venue is proper in this Court under Missouri Revised Statutes § 508.010.4, since

Plaintiff was first injured in St. Louis County, Missouri.

        5.      Defendant is an airline which serves the United States and Missouri from the airport

located in St. Louis County and from the Kansas City Airport, State of Missouri.

        6.      Defendant charges fees for its passengers who want favorable boarding or early

boarding                           .

        7.      During March, 2019, Plaintiff booked 2 roundtrip flights (from St. Louis to San

Diego and back) on Southwest, for himself and his companion, and paid a total of $100.00 for

early boarding on four flights to and from San Diego.

        8.                 March 20th return flights to St. Louis Lambert Airport from San Diego

was cancelled by Southwest Airline and Plaintiff had to rebook a different flight and did so.

        9.      However, when Plaintiff rebooked his flight, because Defendant had cancelled his

                                   $50.00 (1/2 of $100.00) early boarding fee but did not return the

fee nor did it give Plaintiff credit for having paid the fee.

        10.     Plaintiff had to pay an additional $80.00 for early boarding on the new return flight

for Plaintiff and his companion.

        11.     So Defendant received $50.00 (1/2 of $100.00) for early boarding on the return

flight and when the return flight was cancelled and had to be rebooked, Defendant kept the $50.00

and did not credit Plaintiff and his companion with the money and Defendant required Plaintiff to

pay an additional $80.00 for early boarding on the new rescheduled return flight.

        12.     When Plaintiff talked to a representative of Defendant about the early boarding fee

                                                                                     not give credit

nor return the early boarding fee on cancelled flights.



                                                   2
                                                                                                        Electronically Filed - St Louis County - March 18, 2020 - 02:45 PM
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 4 of 14 PageID #: 12



       13.     Defendant has been unjustly enriched because Plaintiff paid Defendant $50.00 for

early boarding and then had to again pay an additional $80.00 for early boarding giving Defendant

an enrichment of $80.00 which was a second payment for a duplicate service or good which was

already paid for.

       14.                                                           tiff.

       15.     It would be unjust to allow Defendant to retain the benefit (the $80.00).

       16.     Defendant is also liable under the claim of Money Had and Received.

       17.     Plaintiff purchased goods or services (early boarding) from Defendant and

                                      .

       18.     Defendant appreciated a benefit from Plaintiff.

       19.     Plaintiff unjustly and unlawfully paid and lost $80.00, the second payment to

Defendant for early boarding on the return flight.

       20.

       21.

was to retain the first payment and require a second payment when a flight is cancelled and

rebooked, on information and belief, Defendant has been unjust enriched by many thousands of

people for the last 5 years.

       22.     Plaintiff proposes that the class consist of all persons who purchased early boarding

from Defendant, whose flight was cancelled, and who Defendant required to pay again for early

boarding in the rebooked flight.

       23.     Plaintiff and the proposed class are entitled to damages of at least the return of the

second fee required by Defendant for early boarding.




                                                 3
                                                                                                       Electronically Filed - St Louis County - March 18, 2020 - 02:45 PM
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 5 of 14 PageID #: 13



       24.     Upon information and belief, there are so many members of the Class, and the class

is so geographically diverse, that joinder of all members is impracticable.

       25.                                                    eks to represent.

       26.     Plaintiff and members of the proposed class were required to pay twice (when their

flight was cancelled and they rebooked) for early boarding by and from Defendant.

       27.                                                                             e same legal

theories and arise from the same unlawful conduct, resulting in the same injury to Plaintiff and

members of the proposed class.

       28.     Questions of law and fact common to the Class include:

               a.      Whether Defendant                                                    of early
                       boarding when the initial flight was cancelled resulted in unjust enrichment
                       to Defendant;

               b.                              conduct results in unjust enrichment liability to
                       Defendant; and,

               c.
                       unjust.

       29.     Plaintiff will fairly and adequately represent the proposed Class.

       30.     Plaintiff has retained counsel experienced in the prosecution of class actions.

       31.     Plaintiff is committed to vigorously prosecuting the claims presented in this

complaint.

       32.     Neither Plaintiff

with the absent class members.

       33.     The questions of law and fact common to the members of the Class predominate

over any questions of fact affecting any individual member of the Class.




                                                 4
                                                                                                       Electronically Filed - St Louis County - March 18, 2020 - 02:45 PM
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 6 of 14 PageID #: 14



       34.    A class action is superior to other methods for the fair and efficient adjudication of

this controversy and is specifically authorized by §407.025 R.S.Mo.

       35.    Because the actual damages suffered by the individual class members may be

relatively small compared to the expense and burden of litigation, it is impracticable and

economically infeasible for the Class members to seek redress individually.


       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

demands judgment in its favor and against Defendant as follows:

       a.     certify this action as a class action and appoint Plaintiff as Class representative;
       b.     appoint the undersigned counsel as Class counsel;
       c.     award actual damages of the second amount successively paid for early boarding
              for each plaintiff and member of the class and whatever damages are fair and
              reasonable;
       d.     award punitive damages of 5 times the actual damages awarded;
       e.     award reasonable attorney fees for bringing and prosecuting this action
       f.     award Plaintiff an incentive award for his efforts expended on behalf of the Class
              and other relevant factors;
       g.     award Plaintiff prejudgment interest and costs; and
       h.     grant Plaintiff all other relief deemed just and proper.
       i.

                                                     SCHULTZ & ASSOCIATES LLP


                                               By: /s/ Robert Schultz
                                                    Robert Schultz, #35329
                                                    640 Cepi Drive, Suite A
                                                    Chesterfield, MO 63005
                                                    636-537-4645
                                                    Fax: 636-537-2599
                                                    reisenberg@sl-lawyers.com
                                                    rschultz@sl-lawyers.com

                                                     Attorneys for Plaintiff

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS AND ISSUES SO
TRIABLE


                                                5
                                                                                                  Electronically Filed - St Louis County - April 13, 2020 - 03:16 PM
 Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 7 of 14 PageID #: 15



                           IN THE MISSOURI CIRCUIT COURT
                            FOR THE COUNTY OF ST. LOUIS
                                 STATE OF MISSOURI


THOMAS KLUTHO,                        )
                                      )
              Plaintiff,              )      Case No. 20SL-CC01694
                                      )
vs.                                   )
                                      )
SOUTHWEST AIRLINES,                   )
                                      )
              Defendant.              )



                                MEMORANDUM TO CLERK

      Plaintiff            respectfully requests the Court to issue the Summons in this matter.

                                                     SCHULTZ & ASSOCIATES LLP


                                               By: /s/ Robert Schultz
                                                    Robert Schultz, #35329
                                                    640 Cepi Drive, Suite A
                                                    Chesterfield, MO 63005
                                                    636-537-4645
                                                    Fax: 636-537-2599
                                                    reisenberg@sl-lawyers.com
                                                    rschultz@sl-lawyers.com

                                                     Attorneys for Plaintiff




                                                1
             Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 8 of 14 PageID #: 16

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 20SL-CC01694
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                                           Attorney/Address
 THOMAS J KLUTHO                                                 EARL ROBERT SCHULTZ III
                                                                 640 CEPI DRIVE
                                                                 SUITE A
                                                           vs.   CHESTERFIELD, MO 63005
 Defendant/Respondent:                                           Court Address:
 SOUTHWEST AIRLINES CO                                           ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                 105 SOUTH CENTRAL AVENUE
 CC Contract-Other                                               CLAYTON, MO 63105
                                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: SOUTHWEST AIRLINES CO
                                      Alias:
  221 BOLIVAR STREET                                     SERVE PRENTICE-HALL CORP SYSTEM
  JEFFERSON CITY, MO 65101


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        14-APR-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       TLC

     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                                                                         he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                  Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3219        1    (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                        54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
             Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 9 of 14 PageID #: 17
     Summons                     $
     Non Est                     $

     Supplemental Surcharge       $    10.00
     Mileage                      $                    (______ miles @ $.______ per mile)
     Total                        $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3219    2    (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                    54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
            Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 10 of 14 PageID #: 18
                        ÌØÛ Ý×ÎÝË×Ì ÝÑËÎÌ ÑÚ ÍÌò ÔÑË×Í ÝÑËÒÌÇô Ó×ÍÍÑËÎ×

                                                    Twenty First Judicial Circuit


                          ÒÑÌ×ÝÛ ÑÚ ßÔÌÛÎÒßÌ×ÊÛ Ü×ÍÐËÌÛ ÎÛÍÑÔËÌ×ÑÒ ÍÛÎÊ×ÝÛÍ



Ð«®°±-» ±º Ò±¬·½»

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Ç±«® Î·¹¸¬- ¿²¼ Ñ¾´·¹¿¬·±²- ·² Ý±«®¬ ß®» Ò±¬ ßºº»½¬»¼ Þ§ Ì¸·- Ò±¬·½»

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. ×Ú ÇÑË ØßÊÛ ÞÛÛÒ ÍÛÎÊÛÜ É×ÌØ ß ÐÛÌ×Ì×ÑÒô ÇÑË ÓËÍÌ Ú×ÔÛ ß ÎÛÍÐÑÒÍÛ
ÑÒ Ì×ÓÛ ÌÑ ßÊÑ×Ü ÌØÛ Î×ÍÕ ÑÚ ÜÛÚßËÔÌ ÖËÜÙÓÛÒÌô ÉØÛÌØÛÎ ÑÎ ÒÑÌ ÇÑË ÝØÑÑÍÛ ÌÑ
ÐËÎÍËÛ ßÒ ßÔÌÛÎÒßÌ×ÊÛ Ü×ÍÐËÌÛ ÎÛÍÑÔËÌ×ÑÒ ÐÎÑÝÛÜËÎÛò

ß´¬»®²¿¬·ª» Ü·-°«¬» Î»-±´«¬·±² Ð®±½»¼«®»-

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   øï÷ ß¼ª·-±®§ ß®¾·¬®¿¬·±²æ A procedure in which a neutral person or persons (typically one person or a

simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   øî÷ Ó»¼·¿¬·±²æ A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3219   3   (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                  54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
           Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 11 of 14 PageID #: 19
   øí÷                                      A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    øì÷ Ó·²·óÌ®·¿´æ A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    øë÷ Í«³³¿®§ Ö«®§ Ì®·¿´æ A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
                                                                      e jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Í»´»½¬·²¹ ¿² ß´¬»®²¿¬·ª» Ü·-°«¬» Î»-±´«¬·±² Ð®±½»¼«®» ¿²¼ ¿ Ò»«¬®¿´

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3219   4   (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                  54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 12 of 14 PageID #: 20
Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 13 of 14 PageID #: 21
Case.net: 20SL-CC01694 - Docket Entries                                      Page 1 of 1
    Case: 4:20-cv-00672-JAR Doc. #: 1-1 Filed: 05/20/20 Page: 14 of 14 PageID #: 22




                                                                                      Search for Cases by: Select Search Method...

Judicial Links   | eFiling   | Help      | Contact Us | Print                                     GrantedPublicAccess Logoff CHRISMHOHN
             20SL-CC01694 - THOMAS J KLUTHO V SOUTHWEST AIRLINES CO (E-CASE)


                             This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                        Descending       Display Options:
                                                                                                                          All Entries
Click here to Respond to Selected Documents                                           Ascending


05/07/2020        Agent Served
                  Document ID - 20-SMCC-3219; Served To - SOUTHWEST AIRLINES CO; Server - ; Served Date - 20-
                  APR-20; Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served

04/14/2020        Summons Issued-Circuit
                  Document ID: 20-SMCC-3219, for SOUTHWEST AIRLINES CO. Summons Attached in PDF Form for
                  Attorney to Retrieve from Secure Case.Net and Process for Service.

04/13/2020        Note to Clerk eFiling
                    Filed By: EARL ROBERT SCHULTZ III
                  Memorandum Filed
                  Memo to Clerk to Issue Summons.
                    Filed By: EARL ROBERT SCHULTZ III
                    On Behalf Of: THOMAS J KLUTHO

03/18/2020        Filing Info Sheet eFiling
                      Filed By: EARL ROBERT SCHULTZ III
                  Pet Filed in Circuit Ct
                  Class Action Petition.
                     On Behalf Of: THOMAS J KLUTHO
                  Judge Assigned
                  DIV 18
Case.net Version 5.14.0.17                                  Return to Top of Page                                         Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                           5/13/2020
